Citation Nr: 9919362	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-46 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for a 
rating in excess of 50 percent for his service-connected 
PTSD.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran is unemployable due to his PTSD.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's PTSD have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes a statement dated in January 1994 
from J. E. Black, Ph.D., L.P.C.C.  Dr. Black stated that he 
had been treating the veteran for a "severe case of Post-
Traumatic Stress Disorder" for the previous 8 years.  Dr. 
Black reviewed the course of the veteran's treatment, 
including several periods of inpatient hospitalization for 
his disorder.  Although Dr. Black did not specifically 
address the effect of the veteran's PTSD on his social and 
industrial functioning, he did state that "[the veteran] is 
a Vietnam Combat Veteran who experiences one of the most 
severe cases of Post-Traumatic stress disorders that I have 
encountered."

In a follow-up letter dated in September 1994, Dr. Black 
clarified his earlier letter by stating that "[i]t is 
imminently clear, in my opinion, that [the veteran] is 
psychologically impaired to such a degree that he will not be 
able to obtain or maintain gainful employment due to this 
Post Traumatic Stress Disorder.  [The veteran] is seriously 
socially withdrawn, becomes seriously aggressive and at 
times, potentially, in my opinion, becomes homicidal, with 
authority figures or directives received from those perceived 
as authority figures and as a result of this I do not feel 
that he could ever make any gainful employment effective."  
Dr. Black also opined that the veteran was unable to maintain 
or establish social relationships, and had further isolated 
himself during the previous year.

Also of record is the report of a VA examination conducted in 
January 1995.  At that time, the veteran reported that he had 
had at least 50 different jobs since returning from Vietnam.  
He stated that he had had so many jobs because he would get 
mad and quit or show up on the job drunk and get fired.  He 
reported that he had not worked for the previous 10 years, 
although he attributed this to his heart problem.  Following 
an examination, the examiner stated that "[g]iven the 
severity of [the veteran's] symptoms and the amount of 
medication he is taking he is not a candidate for 
employment."  A diagnosis of PTSD was rendered, but no 
Global Assessment of Functioning (GAF) score was assigned.

Also relevant is a VA discharge summary reflecting several 
weeks of hospitalization in May 1995.  At the time of 
discharge, the treating physician rendered an Axis I 
diagnosis of PTSD, and assigned a GAF score of 25 currently, 
60 for the past year.

The record also contains extensive VA outpatient treatment 
notes dated from March 1997 to January 1999.  These notes 
indicate ongoing individual therapy for treatment of the 
veteran's PTSD. 

In December 1997, the veteran was again hospitalized for 
depression, poor sleep, and nightmares of Vietnam.  At the 
time of discharge, the treating physician rendered an Axis I 
diagnosis of PTSD, and assigned a GAF score of 40-50.

In April 1998, the veteran again underwent a VA examination.  
At that time, the veteran reported that he had had 
approximately 100 jobs since returning from Vietnam.  He 
stated that he had lost these jobs because he could not 
tolerate people, got upset easily, could not concentrate on 
his job and could not keep his appointments.  Results of a 
Minnesota Multiphasic Personality Inventory (MMPI) indicated 
a subscale test score of 45, which was said to indicate 
"severe PTSD."  The examiner rendered an Axis I diagnosis 
of PTSD, delayed onset with psychotic features, and assigned 
a GAF score of 31 currently, 31 for the past year.  The 
examiner also specifically opined that "[d]ue to his severe 
PTSD, he is not able to work at this time."

Also of note is a VA discharge summary dated in May 1998, 
which indicated that the veteran was hospitalized for 
depression, poor sleep, and nightmares of Vietnam.  It was 
noted that the veteran was first hospitalized for PTSD in 
1983, and had had 9 admissions to the Chillicothe VA Medical 
Center (VAMC) for the disorder since 1988 alone.  At 
discharge, the examiner diagnosed PTSD, and assigned a GAF 
score of 40-50.

The veteran's PTSD has been evaluated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411.  Under the criteria of Diagnostic Code 9411 in effect 
at the time the veteran filed his claim, a 50 percent rating 
was warranted if the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence detailed above reveals that the 
veteran is indeed unable to obtain or retain employment due 
to his service-connected PTSD.  The veteran has been 
specifically and unequivocally found by examiners to be 
unemployable due solely to his PTSD on at least 3 occasions, 
including in September 1994 by Dr. Black, and in January 1995 
and April 1998 by VA examiners, as detailed above.

Furthermore, the Board notes that in recent years, physicians 
have diagnosed PTSD as the veteran's sole Axis I disorder, 
and assigned GAF scores ranging from a low of 25 to a high of 
40-50.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 25 is assigned when behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  

A GAF score of 40 is assigned when overall functioning is 
characterized by some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

Finally, a GAF of 50 is assigned when overall functioning is 
characterized by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

All of these GAF scores are thus entirely consistent with, 
and supportive of, a finding of unemployability.  

Finally, these findings are consistent with the veteran's own 
statements, which the Board finds credible, in which he 
reported having held between 50 and 100 jobs since his 
discharge from service, stated that he had been unemployed 
since the mid-1980's, and claimed that he was currently 
unable to work due to the severity of his PTSD.  Thus, the 
Board finds that the severity of the veteran's PTSD more 
closely approximates the criteria set out for a 100 percent 
evaluation under the former provisions of Diagnostic Code 
9411.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
new criteria for evaluating service-connected psychiatric 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  However, since the Board has determined that the 
veteran is entitled to the maximum 100 percent schedular 
evaluation under the former provisions of Diagnostic Code 
9411, an analysis under the new regulations could not result 
in a higher rating and is thus not necessary.










ORDER

An increased rating to 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.





		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

